Citation Nr: 9922258	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-43 907	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for right 
hip disability.

2.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and A. J.


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  An unappealed October 1994 rating decision denied service 
connection for right hip disability.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been received since 
the October 1994 rating action.

3.  The veteran's claim for service connection for neck 
disability is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for right hip disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for neck disability.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991).  Service connection 
may be granted on a presumptive basis for certain chronic 
disabilities, such as arthritis, when shown to a degree of 10 
percent within a year of service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Continuity of symptomatology is required when 
the condition noted during service is not shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service connection for right hip disability was denied in a 
rating decision in October 1994 on the basis that no right 
hip disability was present during service.  The veteran did 
not perfect an appeal with respect to this decision.

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a). 

Evidence on file at the time of the October 1994 rating 
decision consisted of the veteran's service medical records 
and his September 1994 Application for Compensation or 
Pension.  

The veteran's service medical records reveal that he reported 
on his August 1975 entrance medical history report that he 
had fractured his neck when he was ten; no abnormality was 
found on physical examination in August 1975.  It was 
reported in April 1976 that the veteran had been in an 
accident two days earlier and had pain in his legs; he was 
given medication.  It was also noted in April 1976 that there 
were a small laceration and abrasion of the right thigh; 
there was no apparent fracture.  X-rays were negative.  The 
impression was hematoma of the right thigh.  He complained in 
May 1976 that he was still having pain.  The impression was 
no pathology found.  It was also noted in May 1976 that there 
were bruises on his thighs and around his knees, without 
joint line pain or effusion.  No abnormality was found on 
discharge physical examination in June 1978.

Evidence received by VA after October 1994 consists of 
private medical records beginning in September 1992, the 
veteran's October 1995 application to reopen his claim, VA 
outpatient records from August to November 1996, a transcript 
of the veteran's January 1997 personal hearing at the RO, an 
October 1997 Social Security Administration award decision, a 
transcript of the veteran's March 1999 personal hearing 
before the undersigned sitting at the RO, and statements by 
and on behalf of the veteran.

St. Bethlehem Family Practice outpatient records for 
September and November 1992 reveal that the veteran 
complained in September of a two year history of right hip 
pain without prior trauma, and of a two month history of neck 
pain; the assessment was chronic quadriceps strain.  It was 
noted in November that X-rays showed degenerative arthritis 
of the right hip and questionable evidence of an old fracture 
of the right acetabulum.  

Clarksville Orthopedic Associates records from December 1993 
to August 1995 reveal a diagnosis of symptomatic 
osteoarthritis of the hip and neck in August 1995.  According 
to an August 1996 medical report from G. Edward Cooke, M.D., 
the veteran complained of constant back, right hip, and neck 
pain, with no history of back or neck injury.

VA outpatient records from August to November 1996 reveal 
that he reported in August 1996 that he had arthritis in the 
right hip, back and neck due to being hit by a jeep in 
service; osteoarthritis was diagnosed.

The veteran testified at his January 1997 hearing before a 
hearing officer at the RO that he was hit by a jeep in 
service, which ran over his legs; that his neck was also 
injured in the accident; and that he started receiving 
treatment for his disabilities in 1992, when they became 
severe.

An April 1997 report by W. Cooper Beazley, M.D., indicates 
that the veteran had been under his care since December 1993 
for osteoarthritis of the right hip.  He also stated that the 
arthritis developed over a period of years, existed prior to 
the veteran's employment with State Industries, and could 
have been aggravated as a result of the veteran's employment 
with State Industries. 

Clarksville Memorial Hospital records for August and 
September 1997 reveal that the veteran underwent a right 
total hip replacement due to degenerative arthritis of the 
right hip.  September 1997 and May 1998 outpatient records 
from Premier Medical Group indicate that the veteran was 
doing well post-operatively.

Also on file is an October 1997 copy of a Social Security 
Administration award decision, in which disability benefits 
were granted based on the severity of the veteran's right hip 
disability.  The veteran's testimony at his Travel Board 
Hearing in March 1999 is consistent with his 1997 RO hearing 
testimony.

The evidence received since October 1994 is not material.  In 
this regard, the Board notes that none of the medical 
evidence added to the record suggests the presence of right 
hip disability within a year of the veteran's discharge from 
service, or that the veteran's current right hip disability 
is etiologically related to service. 

Statements and testimony by the veteran that his right hip 
disability is due to service injury are not material since 
the veteran, as a lay person, is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-495 (1992). 

Therefore, the claim for service connection for right hip 
disability has not been reopened.

With respect to the claim for service connection for neck 
disability, the Board must as a preliminary matter determine 
whether the veteran has submitted evidence of a well-grounded 
claim.  If he has not, his claim must fail, and VA is not 
obligated to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service medical records are negative for the presence of neck 
disability.  The initial post-service medical evidence of 
neck disability was not until September 1992, when the 
veteran noted a two month history of neck pain.  
Osteoarthritis of the neck was diagnosed in August 1995.  
There is no medical evidence of record suggesting that the 
veteran's current neck disability is etiology related to 
service.  The evidence linking the veteran's neck disability 
to service is limited to the veteran's own statements, and he 
is not competent to render medical opinions.  See Espiritu, 
494-495.  Consequently, the Board must conclude that the 
veteran's claim for service connection for neck disability is 
not well grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these service connection claims.  
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

The veteran's application to reopen his claim for service 
connection for right hip disability is denied.

Entitlement to service connection for neck disability is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

